      Case 3:21-cv-00386-CWR-LGI Document 10 Filed 08/23/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

RAE ANDREACCHIO                                                                 PLAINTIFF

VS.                                      CIVIL ACTION NO.:           3:21-cv-00386-CWR-LGI

KAREN YAX
a/k/a “The Critical Kay”                                                     DEFENDANT


                    PLAINTIFF’S RESPONSE TO DEFENDANT’S
                         RULE 12 MOTION TO DISMISS


       COMES NOW, Plaintiff RAE ANDREACCHIO, by and through counsel, and

files this response in opposition to the Defendant’s Rule 12 Submission, to-wit:

                               PROCEDURAL HISTORY

       1.     Ms. Andreacchio filed her Complaint on June 4, 2021.               [Dkt. #1].

Summons was issued upon Ms. Yax that day. [Dkt. #2.] The summons directed Ms.

Yax to “serve on the plaintiff an answer to the attached complaint or a motion under

Rule 12 of the Federal Rules of Civil Procedure” within 21 days of being served.

       2.     On June 24, 2021, Ms. Yax filed her Answer, pro se. [Dkt. 3.] Although Ms.

Yax asserts therein that the Court lacks personal jurisdiction over her, she raises no

other Rule 12 (b) defense.

       3.     On August 11, 2021, Ms. Yax filed her Rule 12 Submission, which is a Rule

12(b)(2) motion to dismiss. [Dkt. 6.] Therein, she argues that this Court does not have

personal jurisdiction over her. With respect, Plaintiff disagrees.




                                        Page 1 of 3
      Case 3:21-cv-00386-CWR-LGI Document 10 Filed 08/23/21 Page 2 of 3




                                   RELEVANT FACTS

       4.     Attached is the Declaration of Linda Kingsland. (See Exhibit “A,” which

is incorporated herein by reference.) Therein, Ms. Kingsland explains how she viewed

and transcribed various videos of the Defendant performing her show, “Critical Kay.”

Also attached are selected transcripts in the body of the declaration and a full transcript

of one show, which is attached as an exhibit to the Declaration.

       5.     Attached are the Declarations of the Plaintiff, Rae Andreacchio, and her

husband, Richard Todd Andreacchio. (See Exhibits “B” and “C,” incorporated herein

by reference.) Therein, Plaintiff deny the allegations of the Defendant.

                        RESPONSE TO MOTION TO DISMISS

       6.     Plaintiff rises in opposition to the Defendant’s motion to dismiss for lack

of personal jurisdiction for the reasons articulated in the attached memorandum of law,

including that (1) the Defendant intentionally committed a tort in this state, that (2) she

has purposefully availed herself to the laws of this State, and that (3) she has failed to

file a memorandum brief in support of her motion.

                                 PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff prays for entry of an

order (1) denying the Defendant’s Rule 12 Submission and (2) declaring that this Court

has personal jurisdiction over the Defendant. Plaintiff also prays for general relief.




                                         Page 2 of 3
      Case 3:21-cv-00386-CWR-LGI Document 10 Filed 08/23/21 Page 3 of 3




      Respectfully submitted this the 23rd day of August 2021.

                                                RAE ANDREACCHIO

                                                /s/Matthew Wilson
                                        By:     ____________________________________
                                                Matthew Wilson, MSB No. 102344
                                                Attorney for Plaintiff

Prepared by:
Matthew Wilson (MS Bar #102344)
THE LAW OFFICE OF MATTHEW WILSON, PLLC
Post Office Box 4814
Mississippi State, MS 39762
Telephone: (662) 312-5039
starkvillelawyer@gmail.com


                            CERTIFICATE OF SERVICE

      I, Matthew D. Wilson, do hereby certify that I have served the foregoing

Response to Defendant’s Rule 12 Motion to Dismiss, including all exhibits, upon the

following party via U.S. Mail, postage prepaid, and/or email:

                                    Ms. Karen Yax
                              2442 Lonesome Dove Trail
                                  Lapeer, MI 48466
                               kaykaydoo2@gmail.com

      Respectfully submitted this the 23rd day of August 2021.

                                             /s/Matthew Wilson
                                        By: ___________________________
                                              Matthew Wilson




                                       Page 3 of 3
